Stephens, J.
This being a suit by a married woman to recover an alleged indebtedness due her by the defendant, and the defendant admitting the correctness of the indebtedness, but alleging a satisfaction of the same arising out of certain transactions between the defendant and the plaintiff, as well as between the defendant and the plaintiff’s husband as the plaintiff’s agent, and the court having properly instructed the jury upon the law of agency as applicable to the evidence, and having fully and fairly instructed the jury upon all of the issues in the case, and the verdict rendered for the plaintiff being authorized by the evidence, the court did not err in overruling the defendant’s motion for a new trial based upon the general grounds and certain exceptions to the charge and alleged omissions to charge. Nor did the court err in overruling the defendant’s motion for a new trial on the alleged newly discovered evidence in the nature of a cancelled check *461signed by the defendant and payable to the plaintiff, but indorsed in the name of the plaintiff by her husband, which newly discovered evidence was merely cumulative and not likely to produce a different result upon another trial, and the court could have concluded that it might have been discovered by ordinary diligence.
Decided February 8, 1923.
Action for money had and received; from Dooly superior court — Judge Gower. March 15, 1922.
Jere M. Moore, for plaintiff in error. J. M. Busbee, contra.

Judgment affirmed.


Jenlcins, P. J., and Bell, J., concur.